Per Curiam.
In this case Perkerson petitioned the court below for re-determination of his status as a defective delinquent. Counsel was appointed upon his affidavit that he was without funds, and he elected trial before the court. After a hearing, he was found to be still a defective delinquent and recommitted. He noted an appeal, which the court treated as an application for leave to appeal under Code (1960 Supp.), Art. 3 IB, sec. 11. There was no attempt, however, to comply with Maryland Rule 894-2 (a), which provides: “The application shall contain a concise statement of the reasons why the order should be reversed or modified, and shall include a list of the errors allegedly committed by the lower court.” In the absence of any specification of errors, there is nothing before us to review.

Application denied.